In re St. Paul Fire & Marine Ins. Co.;— Defendant; Applying for Supervisory and/or Remedial Writ, Parish of Iberville, 18th Judicial District Court, Div. D, Nos. 49,499; to the Court of Appeal, First Circuit, No. CW98 1125
This application was held by this court because a similar issue had been presented to this court in a previous application in which certiorari had been granted and the matter was pending in this court awaiting an opinion. The opinion in the previously granted application, Anderson v. Ichinose, 98-2157 (La.9/8/99), — So.2d-, 1999 WL 694715, has now been rendered by this court and has become final. Accordingly, the application is granted for the sole purpose of remanding the case to the court of appeal to consider its previously rendered opinion in the light of our decision in Anderson v. Ichinose. If the court of appeal determines that its previous opinion was consistent with our opinion in Anderson v. Ichinose or was not affected by our decision in Anderson v. Ichinose, then the court may simply reissue its pre*659vious decision. However, if the court determines that its previous decision was inconsistent with or was affected by our decision in Anderson v. Ichinose, then the court should issue a new decision after allowing the parties a reasonable time in which to file briefs on the issue.
CALOGERO, C.J., not on panel.